Order entered August 31, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00147-CR

                          ROBERT EARL MARZETT, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Collin County, Texas
                          Trial Court Cause No. 001-83797-2014

                                          ORDER
       Appellant is representing himself on this appeal, as well as the appeal in 05-15-00148-

CR. Appellant’s brief in this appeal is overdue. Although he filed a separate brief in 05-15-

00148-CR, that brief does not appear to raise issues or seek relief from his conviction in the

above appeal.

       Accordingly, we ORDER appellant to file a brief in the above appeal within FIFTEEN

DAYS of the date of this order. If no brief is filed within that time, the Court will order the

appeal submitted without briefs. See TEX. R. APP. P. 38.8(b)(4); Lott v. State, 874 S.W.2d 687

(Tex. Crim. App. 1994).
       We DIRECT the Clerk to send copies of this order to Robert Earl Marzett and to the

Collin County District Attorney’s Office.

                                                /s/   CAROLYN WRIGHT
                                                      CHIEF JUSTICE